547 F.2d 1056
Ida J. ROGERS et al., Appellees-Plaintiffs,v.Rodney J. EDWARDS and James R. Fitzharris, Appellants-Defendants.
No. 76-1553.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 13, 1977.Decided Jan. 17, 1977.

Harry R. Sachse, Washington, D. C., for appellants; James F. Bodin, Duluth, Minn., Marvin J. Sonosky, Washington, D. C., on brief.
F. Paul Thieman, Jr., Crowe & Thieman, Tulsa, Okl., for appellees; Paul R. Hamerston, Bruess, Hammerston, Bye & Boyd, Duluth, Minn., on brief.
Before LAY and ROSS, Circuit Judges, and WANGELIN, District Judge.*
PER CURIAM.


1
This suit was brought by the heirs of two deceased lawyers seeking a declaration relating to attorneys' fees following successful prosecution of claims before the Indian Claims Commission.  The defendants are two attorneys who were parties to a fee sharing contract with the plaintiffs' decedents.  The suit involves a construction of this contract.  The district court found in favor of the plaintiffs.  Rogers v. Edwards, 413 F. Supp. 933 (D.Minn.1975).


2
We have carefully examined the record made in the district court together with the briefs, and we have heard oral argument by the parties.  In our opinion, no useful purpose would be served by reciting the facts or redetermining the law and the application thereof to the facts of this case.  The district court has written a comprehensive opinion cited above which correctly determines the case and we affirm on the basis of that opinion.


3
Affirmed.



*
 H. Kenneth Wangelin, United States District Judge for the Eastern District of Missouri, sitting by designation